DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/9/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-Patent Literature item 1 does not comply with the provisions of 37 CFR 1.98(b)(5). Specifically, the entry “French search report; priority document” does not identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
control unit (claim 5)
hydraulic pressure generator (claim 5)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “hydraulic pressure generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure is described in the specification, and the generator is shown merely in schematic box form in Fig. 4 (part 406). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over TKR Spezialwerkzeuge GmbH (DE202016102595, cited in IDS, with reference to translation; hereafter TKR) in view of Frenken (U.S. PGPub 2020/0147772).
Claim 1: TKR discloses a portable tool (e.g. Fig. 1) comprising: a body comprising a shoulder (at the base of portion 6, see Fig. 4a) and a barrel (6) extending from the shoulder, a C-shaped head (4) of which a first end forms a shoe (5) which presses against the shoulder (evident in Fig. 4b) and in which is created a bore (9) into which the barrel fits, and of which a second end faces a free end of the stem (end of the C-shaped head opposite portion 5), and a fastening system comprising a channel (10) created on a perimeter of the barrel (see Fig. 4a), two sliders (pins 7) that are mounted so as to be able to slide on the shoe parallel to a plane of movement which is perpendicular to an axis of the barrel (i.e. tangentially to the barrel 5), where each slider has a face in the form of an arc of a circle (the pins are round in cross section and therefore have circular arc faces) and is able to move between a retracted position (Fig. 3b) in which the face is accommodated in the channel and an extended position (Fig. 3d) in which the face is outside the channel. The tool is described as being hydraulic (paragraph 22), but the internals of the tool body are not detailed and so TKR does not disclose that the body is hollow, delimiting two chambers, and having an actuator comprising a piston that slides in the chambers and a stem that is secured to the piston and is accommodated in the barrel.
However, Frenken teaches a similar tool having a hollow body delimiting two chambers (i.e. chamber 6 is divided into two by piston portion therein similarly as disclosed in the instant application), and having an actuator (4) comprising a piston that slides in the chambers (in chambers 6, see Fig. 3) and a stem that is secured to the piston and is accommodated in the barrel (the stem is unlabeled but surrounded by springs 16, evident in Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the TKR device with a hollow body delimiting two chambers, and having an actuator comprising a piston that slides in the chambers and a stem that is secured to the piston and is accommodated in the barrel, in order to have provided the requisite hydraulic mechanisms to power the tool and provide power to perform a riveting operation as is typical with hydraulic riveters.
Claim 2: TKR further discloses a brake (12, comprising a spring-loaded ball 13) for each slider (see paragraphs 14 and 37). 
Claim 3: As cited above, the brake is in the form of a ball mounted on a spring in the shoe (5), where the spring presses the ball against the slider (7).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TKR in view of Frenken and Schlafhauser (U.S. PGPub 2014/0041193).
Claim 5: TKR and Frenken teach a system comprising a portable tool according to claim 1 as discussed above. Frenken further teaches a hydraulic system comprising a hydraulic pressure generator (a hydraulic pump - paragraph 67) which provides a hydraulic pressure to the portable tool at a first pressure and a second pressure greater than the first pressure (implied at paragraph 87), where the portable tool comprises a first button and a second button (buttons 28), where, when the first button is pressed, the control unit then controls the hydraulic pressure generator such that the hydraulic pressure generator delivers hydraulic fluid at a pressure equal to the first pressure, and where, when the second button is pressed, the control unit then controls the hydraulic pressure generator such that the hydraulic pressure generator delivers the hydraulic fluid at a pressure equal to the second pressure (implied at paragraph 87). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the pump and buttons in order to have controlled the level of pressure used to deform a rivet.
Although Frenken uses an electric motor, buttons, and mentions “evaluation/control electronics” (paragraph 89), TKR and Frenken do not explicitly mention a control unit (i.e. a CPU or processor with RAM, ROM, storage, and communication as defines in paragraph 49 of the instant application). However, Schlafhauser teaches a similar hydraulic tool comprising a programmable control system with software instruction for controlling the riveting tool (e.g. paragraphs 4 and 26). The examiner submits that a programmable control system with software instruction strongly implies a CPU or processor having RAM, ROM, storage, and communication, as would be typical of a computer system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included such a system, for example since it is faster and more accurate than typical systems (paragraph 5).

Allowable Subject Matter
4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 requires an O-ring arranged in a channel around the barrel and rubbing against a surface of the bore of the shoe. TKR is considered the closest art of record, particularly with regard to the claimed “fastening system”. While an O-ring would generally be considered a common component of a piston or hydraulic system for sealing between surfaces, there does not appear to be any motivation for providing an O-ring specifically as claimed, i.e. between the barrel and the bore of the shoe. In the case of TKR, the barrel-shoe interface is merely a connection between the C-shaped head and the remainder of the tool. There is no fluid flow or pressure differential which must be sealed against in this location, which would be the typical use for such an O-ring. The instant application uses the O-ring as a frictional brake to allow relative rotation between the head and body while allowing a rotational position to be maintained (paragraph 41). In the case of TKR, it does not appear that the fastening system would allow for relative rotation between the head and body, and so an O-ring in this capacity would be unnecessary. Therefore, there appears to be no motivation for providing such an O-ring. The prior art further fails to disclose or teach such an arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The remaining references generally disclose portable riveting tools having C-shaped heads.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726